Title: From George Washington to Daniel Fitzhugh, 21 April 1756
From: Washington, George
To: Fitzhugh, Daniel



[Winchester, 21 April 1756]
To Mr Daniel Fitzhugh. Merchant in Fredericksburgh.Sir,

You will please, immediately on receipt hereof, to send up upon Horses, what powder belonging to the Country may be at Fredericksburgh—Should there be none of the Countrys, get two Barrels from the Merchants; which charge to my Accompt. If that quantity can not be procured, send any lesser quantity that can be got. I beg you will lose no time herein; by which you will oblige Yours

G:W.
April 21st 1756.    

